Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 6/21/2022 are acknowledged.  Claims 43, 45-46 and 49-53 are pending and subject to prosecution.  Claims 43, 46, 49, 51 and 52 are amended.  Claims 1, 15-19, 38-39, 44 and 47-48 are cancelled with the amendment of 6/21/2022.
The eTerminal Disclaimer filed 08/12/22 over US Patent No. 10,285,388 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rita Wu on 08/12/2022.

The application has been amended as follows: 
IN THE CLAIMS

In claim 43, delete the word “though” and replace with “through” at line 6.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims, along with the Terminal Disclaimer over US Patent No. 10,285,388 is sufficient to overcome all objections and rejections of record.  The prior art does not teach or suggest methods of using genetically modified ES comprising a deletion consisting of the full coding portion of exon 2 through the full coding portion of exon 11 of a C9orf72 locus as claimed.
As such, claims 43, 45-46 and 49-53 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633